Name: 84/311/EEC: Commission Decision of 23 May 1984 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of aids granted to producers'organizations in the fishing industry during 1982 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production; NA;  Europe;  fisheries;  cooperation policy
 Date Published: 1984-06-16

 Avis juridique important|31984D031184/311/EEC: Commission Decision of 23 May 1984 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of aids granted to producers'organizations in the fishing industry during 1982 (Only the English text is authentic) Official Journal L 160 , 16/06/1984 P. 0026 - 0026*****COMMISSION DECISION of 23 May 1984 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of aids granted to producers' organizations in the fishing industry during 1982 (Only the English text is authentic) (84/311/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), Having regard to Council Regulation (EEC) No 3140/82 of 22 November 1982 on granting and reimbursing aids granted by Member States to producers' organizations in the fishing industry (2), and in particular Article 10 (2) thereof, Whereas the United Kingdom has made an application for reimbursement in connection with all its expenditure incurred in respect of aid granted during 1982 under Article 6 (1) of Regulation (EEC) No 3796/81; Whereas this application is in accordance with the provisions of Commission Regulation (EEC) No 1273/72 of 20 June 1972 on claims for reimbursement of aids granted by Member States to producers' organizations in the fishing industry (3), and with the provisions of Commission Regulation (EEC) No 457/72 of 2 March 1972 defining the concept of administrative expenses of producers' organizations in the fishing industry (4); Whereas an examination of the information provided shows that aids amounting to £ 41 803,65 were paid under the conditions laid down in Article 6 (1) of Regulation (EEC) No 3796/81; Whereas the Guidance Section of the European Agricultural Guidance and Guarantee Fund should therefore reimburse 50 % thereof, i.e. £ 20 901,83; Whereas the EAGGF Committee has been consulted on the financial aspects and in particular as to the funds available, HAS ADOPTED THIS DECISION: Article 1 The contribution by the Guidance Section of the European Agricultural Guidance and Guarantee Fund towards the expenditure incurred by the United Kingdom during 1982 in respect of aids granted to producers' organizations in the fishing industry shall be £ 20 901,83. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 23 May 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 379, 31. 12. 1981, p. 1. (2) OJ No L 331, 26. 11. 1982, p. 7. (3) OJ No L 141, 21. 6. 1972, p. 9. (4) OJ No L 54, 3. 3. 1972, p. 31.